-6&$1' 5HY                       Case 3:20-cv-07668-JSC Document 1-7 Filed 10/30/20 Page 1 of 1
                                                                                                    &,9,/&29(56+((7
7KH-6&$1'FLYLOFRYHUVKHHW DQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRI SOHDGLQJVRU RWKHU SDSHUVDVUHTXLUHGE\ ODZ
H[FHSWDVSURYLGHGE\ ORFDOUXOHV RIFRXUW 7KLVIRUPDSSURYHG LQLWVRULJLQDOIRUP E\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHU  LVUHTXLUHGIRU WKH&OHUNRI
&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D 3/$,17,))6                                                                                                                           '()(1'$176
  DELICATO VINEYARDS, a California corporation                                                                                         ALEXA COHN, KATIE BARRY, and ANDREW COHN, individuals, d/b/a BOTA BACKPACK

      E     &RXQW\RI 5HVLGHQFHRI)LUVW/LVWHG 3ODLQWLII                         San Joaquin                                             &RXQW\ RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                          127(,1/$1' &21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                                     7+(75$&7 2)/$1',192/9('
      F      $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                                         $WWRUQH\V(If Known)
 Paul A. Stewart, Ali S. Razai, and Nicole R. Townes, Knobbe, Martens, Olson & Bear, LLP, 2040 Main St., 14th Floor, Irvine, CA
 92614 (949) 760-0404; David G. Kim, Knobbe, Martens, Olson & Bear, LLP, 1925 Century Park East, Suite 600 Los Angeles, CA
 90067 (310) 551-3450

,,         %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                                      ,,, &,7,=(16+,32)35,1&,3$/ 3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                                                  (For Diversity Cases Only)                                    and One Box for Defendant)
                                                                                                                                                                    37)       '()                                       37)      '()
          86 *RYHUQPHQW3ODLQWLII                     )HGHUDO 4XHVWLRQ                                                &LWL]HQRI7KLV6WDWH                               ,QFRUSRUDWHG or3ULQFLSDO3ODFH             
                                                             (U.S. Government Not a Party)
                                                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH
                                                                                                                              &LWL]HQ RI$QRWKHU6WDWH                            ,QFRUSRUDWHG and3ULQFLSDO3ODFH           
          86 *RYHUQPHQW'HIHQGDQW                       'LYHUVLW\                                                                                                               RI%XVLQHVV ,Q$QRWKHU6WDWH
                                                            (Indicate Citizenship of Parties in Item III)
                                                                                                                              &LWL]HQ RU6XEMHFWRID                            )RUHLJQ1DWLRQ                             
                                                                                                                              )RUHLJQ&RXQWU\

,9           1$785( 2)68,7                         (Place an “X” in One Box Only)
          &2175$&7                                                                     72576                                              )25)(,785(3(1$/7<                      %$1.5837&<                     27+(567$787(6
   ,QVXUDQFH                                  3(5621$/,1-85<                              3(5621$/,1-85<                          'UXJ 5HODWHG 6HL]XUHRI        $SSHDO 86&          )DOVH&ODLPV $FW
   0DULQH                                                                                                                                 3URSHUW\ 86&          :LWKGUDZDO86&           4XL7DP 86&
                                                $LUSODQH                                  3HUVRQDO,QMXU\ ±3URGXFW
   0LOOHU$FW                                                                                 /LDELOLW\                              2WKHU                                                           D
                                                 $LUSODQH3URGXFW/LDELOLW\
    1HJRWLDEOH,QVWUXPHQW                                                                 +HDOWK &DUH                                     /$%25                      3523(57<5,*+76               6WDWH5HDSSRUWLRQPHQW
                                                $VVDXOW /LEHO 6ODQGHU
   5HFRYHU\ RI                                                                               3KDUPDFHXWLFDO3HUVRQDO                                                                                    $QWLWUXVW
                                                )HGHUDO(PSOR\HUV¶                                                                    )DLU/DERU6WDQGDUGV $FW       &RS\ULJKWV
       2YHUSD\PHQW2I                                                                            ,QMXU\3URGXFW/LDELOLW\                                                                                    %DQNV DQG %DQNLQJ
                                                    /LDELOLW\                                                                            /DERU0DQDJHPHQW              3DWHQW
       9HWHUDQ¶V%HQHILWV                                                                    $VEHVWRV 3HUVRQDO,QMXU\                                                                                    &RPPHUFH
                                                0DULQH                                                                                    5HODWLRQV                      3DWHQWņ$EEUHYLDWHG1HZ
   0HGLFDUH$FW                                                                              3URGXFW/LDELOLW\
                                                 0DULQH3URGXFW /LDELOLW\                                                             5DLOZD\ /DERU$FW                   'UXJ $SSOLFDWLRQ            'HSRUWDWLRQ
   5HFRYHU\ RI'HIDXOWHG                                                                 3(5621$/3523(57<                                                                                              5DFNHWHHU,QIOXHQFHG
                                                0RWRU9HKLFOH                                                                         )DPLO\ DQG0HGLFDO             7UDGHPDUN
       6WXGHQW /RDQV ([FOXGHV                                                                 2WKHU)UDXG                                                                                                     &RUUXSW 2UJDQL]DWLRQV
                                                0RWRU9HKLFOH3URGXFW                                                                    /HDYH$FW                     'HIHQG7UDGH6HFUHWV
       9HWHUDQV                                                                               7UXWKLQ /HQGLQJ
                                                    /LDELOLW\                                                                            2WKHU/DERU/LWLJDWLRQ            $FWRI                 &RQVXPHU&UHGLW
   5HFRYHU\ RI                                                                           2WKHU3HUVRQDO3URSHUW\
                                                2WKHU3HUVRQDO,QMXU\                                                                 (PSOR\HH5HWLUHPHQW                                            7HOHSKRQH&RQVXPHU
       2YHUSD\PHQW                                                                                                                                                            62&,$/6(&85,7<
                                                                                                  'DPDJH                                      ,QFRPH6HFXULW\$FW                                                3URWHFWLRQ $FW
    RI9HWHUDQ¶V%HQHILWV                       3HUVRQDO ,QMXU\0HGLFDO                                                                                                +,$ II
                                                    0DOSUDFWLFH                              3URSHUW\ 'DPDJH3URGXFW                                                                                    &DEOH6DW79
   6WRFNKROGHUV¶ 6XLWV                                                                        /LDELOLW\                                  ,00,*5$7,21                    %ODFN/XQJ               6HFXULWLHV&RPPRGLWLHV
   2WKHU&RQWUDFW                                                                                                                      1DWXUDOL]DWLRQ                 ',:&',::  J                  ([FKDQJH
                                                       &,9,/5,*+76                          35,621(53(7,7,216
   &RQWUDFW3URGXFW /LDELOLW\                                                                                                             $SSOLFDWLRQ                   66,'7LWOH;9,
                                                 2WKHU&LYLO5LJKWV                                                                                                                                       2WKHU6WDWXWRU\ $FWLRQV
                                                                                                 +$%($6&25386                            2WKHU,PPLJUDWLRQ
   )UDQFKLVH                                                                                                                                                             56,  J                    $JULFXOWXUDO $FWV
                                                 9RWLQJ                                   $OLHQ'HWDLQHH                              $FWLRQV
           5($/3523(57<                        (PSOR\PHQW                                                                                                              )('(5$/7$;68,76               (QYLURQPHQWDO0DWWHUV
                                                                                               0RWLRQVWR 9DFDWH
   /DQG &RQGHPQDWLRQ                         +RXVLQJ                                      6HQWHQFH                                                                    7D[HV 863ODLQWLII RU     )UHHGRP RI,QIRUPDWLRQ
                                                    $FFRPPRGDWLRQV                                                                                                               'HIHQGDQW                       $FW
   )RUHFORVXUH                                                                            *HQHUDO
                                                $PHUZ'LVDELOLWLHV±                                                                                                    ,56±7KLUG3DUW\  86&      $UELWUDWLRQ
   5HQW/HDVH (MHFWPHQW                                                                'HDWK3HQDOW\
                                                    (PSOR\PHQW                                                                                                                                         $GPLQLVWUDWLYH3URFHGXUH
    7RUWV WR/DQG                                                                                  27+(5
                                                $PHUZ'LVDELOLWLHV±2WKHU                                                                                                                                   $FW5HYLHZ RU$SSHDORI
   7RUW3URGXFW/LDELOLW\                                                                 0DQGDPXV 2WKHU                                                                                                 $JHQF\'HFLVLRQ
   $OO2WKHU5HDO 3URSHUW\                  (GXFDWLRQ
                                                                                              &LYLO5LJKWV                                                                                                 &RQVWLWXWLRQDOLW\ RI6WDWH
                                                                                               3ULVRQ&RQGLWLRQ                                                                                               6WDWXWHV
                                                                                              &LYLO'HWDLQHH±
                                                                                                  &RQGLWLRQVRI
                                                                                                  &RQILQHPHQW

9            25,*,1(Place an “X” in One Box Only)
          2ULJLQDO                            5HPRYHGIURP                           5HPDQGHGIURP                    5HLQVWDWHGRU               7UDQVIHUUHGIURP                 0XOWLGLVWULFW          0XOWLGLVWULFW
           3URFHHGLQJ                           6WDWH&RXUW                            $SSHOODWH&RXUW                    5HRSHQHG                    $QRWKHU'LVWULFW (specify)        /LWLJDWLRQ±7UDQVIHU     /LWLJDWLRQ±'LUHFW)LOH


9,           &$86(2)                 &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         15 U.S.C. § 1114, 15 U.S.C. § 1119, and 15 U.S.C. § 1125(a)
              $&7,21
                                        %ULHIGHVFULSWLRQRIFDXVH
                                         Trademark infringement, false designation of origin, unfair competition
9,,          5(48(67(',1                            &+(&.,)7+,6 ,6$&/$66$&7,21                                         '(0$1'                                        &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
              &203/$,17                              81'(5 58/()HG5&LY3                                                                                          -85<'(0$1'             <HV      1R

9,,, 5(/$7(' &$6( 6                                                   -8'*(                                                                   '2&.(7180%(5
      ,)$1< (See instructions):
,;          ',9,6,21$/$66,*10(17 &LYLO/RFDO5XOH
                            
 3ODFHDQ³;´LQ2QH%R[2QO\     6$1)5$1&,6&22$./$1'                                                                                                    6$1-26(                        (85(.$0&.,1/(<9,//(


'$7( 10/30/2020                                                         6,*1$785(2)$77251(<2)5(&25'                                                             /s/ Paul A. Stewart
